     Case 8:03-cr-00111-CEH Document 151 Filed 12/22/20 Page 1 of 1 PageID 669




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


UNITED STATES OF AMERICA



v.                                            CASE NO: 8:03-cr-111-T-36

ISRAEL GOMEZ




                           FINAL REVOCATION HEARING
         Pursuant to the Report of Preliminary Supervised Release Revocation Hearing

(Doc.145), entered December 4, 2020, to which there has been no objection and the 14

day objection period has expired, the Report of Preliminary Supervised Release

Revocation Hearing as to the Defendant is now accepted.

         A Final Revocation Hearing was previously scheduled for March 11, 2021 at

10:00 AM before the undersigned and will proceed as scheduled.

         DONE and ORDERED in Tampa, Florida this 22nd day of December 2020.




Copies:
Counsel for the Defendant
United States Attorney
United States Magistrate Judge
United States Marshal Service
United States Probation Office
United States Pretrial Services
